Name: Commission Regulation (EEC) No 2685/88 of 30 August 1988 fixing the accession compensatory amounts applicable to rice for the marketing year and the coefficients to be used to calculate the amounts applicable to certain processed products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 240/18 Official Journal of the European Communities 31 . 8 . 88 COMMISSION REGULATION (EEC) No 2685/88 of 30 August 1988 fixing the accession compensatory amounts applicable to rice for the marketing year and the coefficients to be used to calculate the amounts applicable to certain processed products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, applicable to the products to which they are related, with the aid of coefficients to be determined ; whereas those coefficients are to be fixed having regard to technical factors in processing and also to the fact that those compensatory amounts apply to imports, to exports and to trade between the Community as constituted at 31 December 1985 and Spain ; Whereas, in accordance with Article 117 (6) of the Act, the compensatory amount for broken rice must be fixed at a level that takes into account the difference between the supply price in Spain and the threshold price ; whereas the difference recorded at 1 March 1986 should be reduced in seven stages ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to Council Regulation (EEC) No 468/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts for rice as a result of the accession of Spain ('), and in particular Article 8 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 72 ( 1 ) of the Act stipulates that the accession compensatory amounts are to be equal to the difference between the prices fixed for Spain and the intervention prices applicable for the Community as constituted at 31 December 1985 ; whereas, as regards paddy rice, Regulation (EEC) No 468/86 provides that the difference may be adjusted to make the products concerned comparable ; whereas, however, . following the latest change in the intervention arrangements provided for in Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (2), as last amended by Regulation (EEC) No 2229/88 (3), buying-in is carried out at a level below the intervention price ; whereas that level, which now represents the actual guarantee given to producers, must therefore serve as a basis for calculating the accession compensatory amounts ; Article 1 For the period 1 September 1988 to 31 August 1989, the accession compensatory amounts applicable to the products referred to in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 1418/76 shall be as shown in the Annex hereto. The following shall be as shown in the same Annex :  the accession compensatory amounts applicable to the products referred to in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76 for the period 1 September 1988 to 31 August 1989,  the coefficients referred to in Article 117 (5) of the Act. Whereas Regulation (EEC) No 1418/76 provides from 1 September 1988 for the classification of rice into three categories instead of into two, namely round grained, medium grained and long grained, and for the application to medium-grained rice of the levy applicable to long-grained rice ; whereas that criterion should be followed when fixing the accession compensatory amounts ; Whereas, in accordance with Article 117 (5) of the Act, the accession compensatory amounts applicable to processed products are to be derived from those Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal  of the European Communities. It shall apply from 1 September 1988 . 0 OJ No L 53, 1 . 3 . 1986, p . 28 . 0 OJ No L 166, 25. 6. 1976, p . 1 . 0 OJ No L 197, 26. 7 . 1988, p . 30 . 31 . 8 . 88 Official Journal of the European Communities No L 240/19 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 August 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX CN code Coefficient Accession compensatory amount (ECU/tonne) 1006 10 91 47,17 1006 10 99  47,17 (') 1006 20 10  58,96 1006 20 90  58,96 (') 1006 30 11  71,44 1006 30 19  79,71 (') 1006 30 91  76,08 1006 30 99  85,45 (') 1006 40 00  21,04 1102 30 00 1,06 22,30 1103 14 00 1,06 22,30 1103 29 50 1,06 22,30 1104 1991 1,80 37,87 1108 19 10 1,52 13,74 (') The amount is applicable to medium-grain and to long-grain rice, as defined in paragraph 2 of Annex A of Regulation (EEC) No 1418/76, as amended by Regulation (EEC) No 3877/87 (OJ No L 365, 24. 12. 1987, p. 1 ).